DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application JP2020-050845, filed on March 23, 2020.

Response to Amendment
The Amendments filed on April 21, 2022 have been entered. 
Claims 1 and 7-10 have been amended. 
Claims 11-17 have been added.  
The previously raised Claim objection has been withdrawn for claim 8 in light of the amendments submitted by Applicant on April 21, 2022.

                                                          Response to Arguments
Applicant’s arguments/remarks filed on April 21, 2022 have been considered but are moot in view of the new grounds in the current rejection. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
“The information processing system according to claim 9” should read “The collaboration work support system according to claim 9.” 
 
  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 13, 15, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kirby et al. (Patent No. US 9,749,367), hereinafter Kirby.

Claim 1. 	Kirby discloses an information processing system comprising: 
a plurality of user terminals (Col. 3 lines 12-19 and Fig. 1 (Meeting endpoints); (The art teaches that meeting endpoints can be remote participants that engage in a collaborative meeting session with a computing device (e.g., a desktop computing device, a laptop, a tablet, etc.). In other words, certain meeting endpoints participants that engage in the online collaborative meeting session via their computing device(s))); and a collaboration work support system configured to assist a plurality of users operating the plurality of user terminals in performing a collaboration work, the collaboration work support system including first circuitry (Col. 3 lines 38-46; (The art teaches a collaborative meeting environment or platform that facilitates remote endpoints engaging in collaborative meeting sessions for the sharing, co-creation and co-editing of content in real-time is depicted in the example embodiment of FIG.1. In particular, a system comprises one or more meeting servers 40 that connect with a plurality of meeting endpoints 4-1, 4-2, 4-3, . . . 4-N over one or more networks 2)), and the first circuitry (Fig. 4) being configured to: 
manage event information of one or more events (Col. 3 lines 37-67 and Col. 4 lines 1-8; (The art teaches that the meeting server(s) 40 provide a number of hosting services over the network(s) 2 to meeting endpoints 4-N to facilitate a wide variety of exchanges of different types of content and communications as well as other information between participants at the meeting devices 4-N. The meeting server(s) 40 support the features of collaborative meeting sessions, which includes audio and/or video (A/V) conferencing, sharing of content via work spaces (such as white boards, desktop/screen sharing (e.g., sharing of content from one computing device at one meeting endpoint with other meeting endpoints), etc.) and sharing of any other types of content or communications during such meeting sessions)); and 
store, in a storage, (i)shared data that has been shared by the plurality of user terminals during a particular event of the one or more events and (ii)some of the shared data that has been edited through editing operations by one or more user terminals, among the plurality of users terminals, during the particular event, in association with event information of the particular event (Col. 5 lines 14-40, Col. 9 lines 49-67, Col. 10 lines 1-13, and Fig. 4; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared (i.e., (i)shared data), co-created, co-edited (i.e., (ii)shared data that has been edited), etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. Further, the art teaches that one or more software applications 48 that process, store and/or manage the exchange of content that is communicated the meeting platform between meeting endpoints 4-N including, without limitation, email communications, content associated with meeting groups or communities, content associated with blogs or other postings within the meeting platform, and recordings of online collaborative meetings and content items associated with such meetings. The content that is exchanged (i.e., shared data) in the various types of communications and meetings is stored within storage repositories 60-M, and the one or more content management software applications 48 facilitate communication between the meeting server(s) 40 and the storage repositories 60-M to enable storage and retrieval of such stored content)).
 


Claim 2. 	Kirby discloses the information processing system according to claim 1, 
		Kirby further discloses 15wherein each one of the user terminals includes a display; and second circuitry configured to instruct the display to display the event information of the particular event and the shared data that was shared during the particular event in association with each other (Col. 5 lines 63-67, Col. 6 lines 1-11, and Fig. 2; (The art teaches that the meeting endpoint 4-N (i.e., user terminals) comprises a computing device 5 that includes one or more processors 6, any suitable input/output (I/O) devices 8 that include, without limitation, one or more cameras, keyboards, mouse pads/touch screens, displays, microphones, audio speakers, etc. to facilitate input and output of content and exchange of communications (i.e., shared data) or other information between the remote participant via the computing device and other meeting endpoints, a network interface 9 and a memory 10. The display(s) of I/O devices 8 for the computing device 5 can include an LCD or any other suitable type of display, including touch pad displays (e.g., for tablets, smart phones, or other portable types of computing devices) for display of content associated with an online collaborative meeting session and/or any other operation performed by the computing device 5)). 

Claim 7. 	Kirby discloses an information processing apparatus for assisting a plurality of users operating a plurality of user terminals in performing a collaboration work (Col. 3 lines 38-46; (The art teaches a collaborative meeting environment or platform that facilitates remote endpoints engaging in collaborative meeting sessions for the sharing, co-creation and co-editing of content in real-time is depicted in the example embodiment of FIG.1. In particular, a system comprises one or more meeting servers 40 that connect with a plurality of meeting endpoints 4-1, 4-2, 4-3, . . . 4-N over one or more networks 2)), the information processing apparatus comprising circuitry (Fig. 4), the circuitry configured to: 
manage event information of one or more events (Col. 3 lines 37-67 and Col. 4 lines 1-8; (The art teaches that the meeting server(s) 40 provide a number of hosting services over the network(s) 2 to meeting endpoints 4-N to facilitate a wide variety of exchanges of different types of content and communications as well as other information between participants at the meeting devices 4-N. The meeting server(s) 40 support the features of collaborative meeting sessions, which includes audio and/or video (A/V) conferencing, sharing of content via work spaces (such as white boards, desktop/screen sharing (e.g., sharing of content from one computing device at one meeting endpoint with other meeting endpoints), etc.) and sharing of any other types of content or communications during such meeting sessions)); and  
store, in a storage, (i)shared data that has been shared by the plurality of user   terminals during a particular event of the one or more events and (ii)some of the shared data that has been edited through editing operations by one or more user terminals, among the plurality of user terminals, during the particular event, in association with event information of the particular event (Col. 5 lines 14-40, Col. 9 lines 49-67, Col. 10 lines 1-13, and Fig. 4; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared (i.e., (i)shared data), co-created, co-edited (i.e., (ii)shared data that has been edited), etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. Further, the art teaches that that one or more software applications 48 that process, store and/or manage the exchange of content that is communicated the meeting platform between meeting endpoints 4-N including, without limitation, email communications, content associated with meeting groups or communities, content associated with blogs or other postings within the meeting platform, and recordings of online collaborative meetings and content items associated with such meetings. The content that is exchanged (i.e., shared data) in the various types of communications and meetings is stored within storage repositories 60-M, and the one or more content management software applications 48 facilitate communication between the meeting server(s) 40 and the storage repositories 60-M to enable storage and retrieval of such stored content)).  
 
Claim 8. 	Kirby discloses a method for assisting a plurality of users operating a plurality of user terminals for performing a collaboration work using an information processing apparatus (Col. 3 lines 38-46; (The art teaches a collaborative meeting environment or platform that facilitates remote endpoints engaging in collaborative meeting sessions for the sharing, co-creation and co-editing of content in real-time is depicted in the example embodiment of FIG.1. In particular, a system comprises one or more meeting servers 40 that connect with a plurality of meeting endpoints 4-1, 4-2, 4-3, . . . 4-N over one or more networks 2)), the method comprising:   
managing event information of one or more events in which the plurality of user terminals shares data as shared data (Col. 3 lines 37-67 and Col. 4 lines 1-8; (The art teaches that the meeting server(s) 40 provide a number of hosting services over the network(s) 2 to meeting endpoints 4-N to facilitate a wide variety of exchanges of different types of content and communications as well as other information between participants at the meeting devices 4-N. The meeting server(s) 40 support the features of collaborative meeting sessions, which includes audio and/or video (A/V) conferencing, sharing of content via work spaces (such as white boards, desktop/screen sharing (e.g., sharing of content from one computing device at one meeting endpoint with other meeting endpoints), etc.) and sharing of any other types of content or communications during such meeting sessions)); and  
storing, in a storage, (i)the shared data that has been shared by the plurality of user terminals during a particular event of the one or more events and (ii)some of the shared data that has been edited through editing operations by one or more user terminals, among the plurality of user terminals, during the particular event, in association with event information of the particular event (Col. 5 lines 14-40, Col. 9 lines 49-67, Col. 10 lines 1-13, and Fig. 4; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared (i.e., (i)shared data), co-created, co-edited (i.e., (ii)shared data that has been edited), etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. Further, the art teaches that that one or more software applications 48 that process, store and/or manage the exchange of content that is communicated the meeting platform between meeting endpoints 4-N including, without limitation, email communications, content associated with meeting groups or communities, content associated with blogs or other postings within the meeting platform, and recordings of online collaborative meetings and content items associated with such meetings. The content that is exchanged (i.e., shared data) in the various types of communications and meetings is stored within storage repositories 60-M, and the one or more content management software applications 48 facilitate communication between the meeting server(s) 40 and the storage repositories 60-M to enable storage and retrieval of such stored content)).   

Claim 9. 	Kirby discloses a collaboration work support system for supporting a plurality of users to operate respective user terminals in collaboration work (Col. 3 lines 38-46; (The art teaches a collaborative meeting environment or platform that facilitates remote endpoints engaging in collaborative meeting sessions for the sharing, co-creation and co-editing of content in real-time is depicted in the example embodiment of FIG.1. In particular, a system comprises one or more meeting servers 40 that connect with a plurality of meeting endpoints 4-1, 4-2, 4-3, . . . 4-N over one or more networks 2)), the collaboration work support system comprising: circuitry (Fig. 4) configured to:  
manage event information of one or more events (Col. 3 lines 37-67 and Col. 4 lines 1-8; (The art teaches that the meeting server(s) 40 provide a number of hosting services over the network(s) 2 to meeting endpoints 4-N to facilitate a wide variety of exchanges of different types of content and communications as well as other information between participants at the meeting devices 4-N. The meeting server(s) 40 support the features of collaborative meeting sessions, which includes audio and/or video (A/V) conferencing, sharing of content via work spaces (such as white boards, desktop/screen sharing (e.g., sharing of content from one computing device at one meeting endpoint with other meeting endpoints), etc.) and sharing of any other types of content or communications during such meeting sessions)); and 
store, in a storage, (i)shared data that has been shared by the plurality of user terminals during a particular event of the one or more events and (ii)some of the shared data that has been edited through editing operations by one or more user terminals, among the plurality of user terminals, during the particular event, in association with event 4Docket No.: 20RT-056App. No.: 17/172,318information of the particular event (Col. 5 lines 14-40, Col. 9 lines 49-67, Col. 10 lines 1-13, and Fig. 4; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared (i.e., (i)shared data), co-created, co-edited (i.e., (ii)shared data that has been edited), etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. Further, the art teaches that that one or more software applications 48 that process, store and/or manage the exchange of content that is communicated the meeting platform between meeting endpoints 4-N including, without limitation, email communications, content associated with meeting groups or communities, content associated with blogs or other postings within the meeting platform, and recordings of online collaborative meetings and content items associated with such meetings. The content that is exchanged (i.e., shared data) in the various types of communications and meetings is stored within storage repositories 60-M, and the one or more content management software applications 48 facilitate communication between the meeting server(s) 40 and the storage repositories 60-M to enable storage and retrieval of such stored content)).  

Claim 10. 	Kirby discloses the information processing system according to claim 1,   
Kirby further discloses wherein the first circuitry is configured to determine a content type of the shared data during the particular event, and store the shared data associated with the event information of the particular event, based on the determined content type (Col. 5 lines 14-40; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M (where M is any suitable number) to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared, co-created, co-edited, etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. For example, content elements (i.e., type) (e.g., text documents, figures, spreadsheets, two-dimensional or three-dimensional graphics documents, etc.) used to provide content to the work spaces and which are generated utilizing software programs such as computer-aided design (CAD) software programs, word processing software programs, spreadsheet software programs, note posting software programs, graphics design software programs, etc. can be stored by one or more storage repositories 60-M along with the recorded session. Each content element (i.e., each type) can be stored as various versions during the co-creation/co-editing of the content elements, including the original content element (e.g., a content element originally provided for a work space) as well as various edited versions of the content element)).

Claim 13. 	Kirby discloses the information processing apparatus according to claim 7,   
Kirby further discloses wherein the circuitry is configured to determine a content type of the shared data during the particular event, and store the shared data associated with the event information of the particular event, based on the determined content type of the shared data (Col. 5 lines 14-40; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M (where M is any suitable number) to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared, co-created, co-edited, etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. For example, content elements (i.e., type) (e.g., text documents, figures, spreadsheets, two-dimensional or three-dimensional graphics documents, etc.) used to provide content to the work spaces and which are generated utilizing software programs such as computer-aided design (CAD) software programs, word processing software programs, spreadsheet software programs, note posting software programs, graphics design software programs, etc. can be stored by one or more storage repositories 60-M along with the recorded session. Each content element (i.e., each type) can be stored as various versions during the co-creation/co-editing of the content elements, including the original content element (e.g., a content element originally provided for a work space) as well as various edited versions of the content element)). 

Claim 15. 	Kirby discloses the method according to claim 8,  
Kirby further discloses the method further comprising determining, during the particular event, a content type of the shared data, 5Docket No.: 20RT-056App. No.: 17/172,318wherein the storing includes storing the shared data associated with the event information of the particular event, based on the determined content type of the shared data (Col. 5 lines 14-40; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M (where M is any suitable number) to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared, co-created, co-edited, etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. For example, content elements (i.e., type) (e.g., text documents, figures, spreadsheets, two-dimensional or three-dimensional graphics documents, etc.) used to provide content to the work spaces and which are generated utilizing software programs such as computer-aided design (CAD) software programs, word processing software programs, spreadsheet software programs, note posting software programs, graphics design software programs, etc. can be stored by one or more storage repositories 60-M along with the recorded session. Each content element (i.e., each type) can be stored as various versions during the co-creation/co-editing of the content elements, including the original content element (e.g., a content element originally provided for a work space) as well as various edited versions of the content element)).

Claim 17. 	Kirby discloses the information processing system according to claim 9, 
Kirby further discloses wherein the circuitry is configured to determine, during the particular event, a content type of the shared data, and store the shared data associated with the event information of the particular event, based on the determined content type of the shared data (Col. 5 lines 14-40; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M (where M is any suitable number) to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared, co-created, co-edited, etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. For example, content elements (i.e., type) (e.g., text documents, figures, spreadsheets, two-dimensional or three-dimensional graphics documents, etc.) used to provide content to the work spaces and which are generated utilizing software programs such as computer-aided design (CAD) software programs, word processing software programs, spreadsheet software programs, note posting software programs, graphics design software programs, etc. can be stored by one or more storage repositories 60-M along with the recorded session. Each content element (i.e., each type) can be stored as various versions during the co-creation/co-editing of the content elements, including the original content element (e.g., a content element originally provided for a work space) as well as various edited versions of the content element)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (Patent No. US 9,749,367), hereinafter Kirby in view of Sexauer et al. (Pub. No. US 2018/0123814), hereinafter Sexauer. 

Claim 3. 	Kirby discloses the information processing system according to claim 2,
Kirby doesn’t explicitly disclose wherein the second circuitry is configured to receive an operation for starting a sharing of the shared data from at least one of the plurality of users who operates one of the plurality of user terminals during the 25particular event; and transmit, to the collaboration work support system, a request for starting the sharing of the shared data in response to receiving the operation from at least one of the plurality of users  
		However, Sexauer discloses wherein the second circuitry is configured to receive an operation for starting a sharing of the shared data from at least one of the plurality of users who operates one of the plurality of user terminals during the 25particular event; and transmit, to the collaboration work support system, a request for starting the sharing of the shared data in response to receiving the operation from at least one of the plurality of users (Parag. [0060-0061]; (The art teaches that the user can enter a meeting through a live meeting object.  FIG. 5B shows an example of a live meeting object 510 displayed in the user interface window 300 of the team collaboration tool.  In some cases, the scheduled meeting object (e.g., scheduled meeting object 336) can transform into a live meeting object 510.  The live meeting object 510 displays a join command 512.  In some cases, the join command 512 can be displayed in conjunction with a meeting started indication 512 in the extended menu 304.  A user may enter the meeting through either the meeting started indication 502 in the extended menu 304, the join command 512 displayed on the live meeting object 510, a meeting started indication 502 at the left rail menu 502, or any other indication that may notify the user that a meeting has started.  In some cases, a live preview image can be provided via the live meeting object 510 and displayed in the thread. Upon the user selecting the join command 512, a live instance of the meeting can be displayed in the user interface window 300.  For example, if the meeting is conducted by audio/video, an interface may appear that allows the participants of the meeting to view and/or hear each other)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kirby to incorporate the teaching of Sexauer. This would be convenient to enable a user to openly communicate about a meeting to other members of the team—even those not specifically invited to the meeting—and can be used to preserve information related to the meeting (Parag. [0003]).

Claim 304. 	Kirby in view of Sexauer discloses the information processing system according to claim 3,   
Kirby further discloses wherein the first circuitry receives an editing operation on the shared data from at least one of the plurality of users during the particular event, and 56Client Ref. No FN202004602wherein the first circuitry transmits the shared data before receiving the editing operation and the shared data after receiving the editing operation to the collaboration work support system (Col. 2 lines 31-46; (The art teaches facilitating online collaborative meetings in which participants at different meeting endpoints can collaborate in the sharing, generation, and editing of content via multiple work spaces in real-time during such meetings. This is accomplished by a meeting server initially establishing electronic work spaces that are common to all meeting endpoints and providing the same or identical content to each common work space for each meeting endpoint. Meeting endpoints are then enabled with the ability to share content at any work space or manipulate, modify or change shared content at any such work space, where any changes made to content at a work space by any meeting endpoint is displayed at the common work space in real-time for all other meeting endpoints. This enhances the collaborative experience for participants at different physical locations)).  

Claim 55. 	Kirby in view of Sexauer discloses the information processing system according to claim 3,   
Kirby further discloses wherein in response to receiving an operation for starting a display of file or an operation for starting a recording of video or audio from at least one of the plurality of users during the particular event, the first circuitry stores the file, recorded image data, or recorded audio data in the storage in association with the event information of the 10particular event (Col. 5 lines 14-40, Col. 9 lines 49-67, Col. 10 lines 1-13, and Fig. 4; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared (i.e., (i)shared data), co-created, co-edited (i.e., (ii)shared data that has been edited), etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. Further, the art teaches that that one or more software applications 48 that process, store and/or manage the exchange of content that is communicated the meeting platform between meeting endpoints 4-N including, without limitation, email communications, content associated with meeting groups or communities, content associated with blogs or other postings within the meeting platform, and recordings of online collaborative meetings and content items associated with such meetings. The content that is exchanged (i.e., shared data) in the various types of communications and meetings is stored within storage repositories 60-M, and the one or more content management software applications 48 facilitate communication between the meeting server(s) 40 and the storage repositories 60-M to enable storage and retrieval of such stored content)).    

Claim 6. 	Kirby in view of Sexauer discloses the information processing system according to claim 3,     
Kirby further discloses wherein in response to receiving a handwriting operation or a pointing device operation from at least one of the plurality of users during the particular event, the first 15circuitry stores stroke data input by the handwriting operation or pointer data input by the pointing device operation in the storage in association with the event information of the particular event (Col. 3 lines 33-37, Col. 5 lines 14-40, and Col. 13 lines 43-53; (The art teaches that the meeting server(s) 40 connect to one or more storage repositories 60-1, 60-2, . . . 60-M (where M is any suitable number) to facilitate storage of communications between meeting endpoints 4-N and storage of content that is shared, co-created, co-edited, etc. during each online collaborative meeting session. For example, an online collaborative meeting session can be recorded, including a recording of all audio and/or video content associated with participants or presenters during the session, as well as all content that was shared and also changed or edited during the session. The content that is associated with each storage space can also be stored as separate documents or content items or elements with the recorded session. For example, content elements (i.e., type) (e.g., text documents, figures, spreadsheets, two-dimensional or three-dimensional graphics documents, etc.) used to provide content to the work spaces and which are generated utilizing software programs such as computer-aided design (CAD) software programs, word processing software programs, spreadsheet software programs, note posting software programs, graphics design software programs, etc. can be stored by one or more storage repositories 60-M along with the recorded session. Each content element (i.e., each type) can be stored as various versions during the co-creation/co-editing of the content elements, including the original content element (e.g., a content element originally provided for a work space) as well as various edited versions of the content element. The art also discloses that each of the meeting endpoints allow participants to engage in co-creation and co-editing of content associated with the plurality of work spaces utilizing control features as described herein, such as virtual avatars that allow participants to manipulate content associated with work spaces; the avatars that are enabled for use by the avatar manager 56 for meeting endpoints can be controlled utilizing any suitable input device associated with one or more computing or electronic devices at each meeting endpoint 4-N. For example, a participant at a meeting endpoint can utilize a computing device (e.g., computing device 5 for a remote participant, a remote control/thin client device 24, the configuration UI device 32 within a meeting room 20, etc.) to effect changes or manipulate content or move an icon, cursor, pointer, or any other graphical depiction for the work space as displayed within a virtual room)). 






Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (Patent No. US 9,749,367), hereinafter Kirby, in view of Shima (Pub. No. US 2017/0344535).

Claim 11. 	Kirby discloses the information processing system according to claim 1, 
Kirby doesn’t explicitly disclose wherein the first circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data. 
		However, Shima discloses wherein the first circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kirby to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such information, and visualize such information, to assist multiple users to accomplish a goal commonly shared by the multiple users (Parag. [0038-0039]).  

Claim 12. 	Kirby discloses the information processing apparatus according to claim 7, 
Kirby doesn’t explicitly disclose wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data.    
		However, Shima discloses wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kirby to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such information, and visualize such information, to assist multiple users to accomplish a goal commonly shared by the multiple users (Parag. [0038-0039]).

Claim 14. 	Kirby discloses the method according to claim 8, 
Kirby doesn’t explicitly disclose wherein the storing includes storing, during the particular event, the shared data in a different destination, based on a content type of the shared data.   
		However, Shima discloses wherein the storing includes storing, during the particular event, the shared data in a different destination, based on a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kirby to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such information, and visualize such information, to assist multiple users to accomplish a goal commonly shared by the multiple users (Parag. [0038-0039]).

Claim 16. 	Kirby discloses the collaboration work support system according to claim 9, 
Kirby doesn’t explicitly disclose wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data.  
		However, Shima discloses wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kirby to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such information, and visualize such information, to assist multiple users to accomplish a goal commonly shared by the multiple users (Parag. [0038-0039]).


 




















Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheung (US 2021/0135895) – Related art in the area of sharing digital content using computing systems, (Parag. [0030], A private collaboration space is exclusive to a set of users that are members of the private collaboration space, which can enable access to shared digital content 126, such as files, digital objects, digital whiteboards, text or other messages, artificial/virtual reality content, artificial reality objects, and the like, to all users that are members of the private collaboration space. The private collaboration space 127 is a collaboration environment for the users and may include a virtual environment or a repository of shared digital content, for instance. In some examples, private collaboration space 127 may be provided, at least in part, any application accessible to the users to interface with digital content, such as a shared music, video, gaming, or streaming application. Data for private collaboration space 127 may include a list of members, the digital content, applications for generating, uploading, modifying, deleting, or otherwise interacting with digital content. This data may be stored by computing system 100A, e.g., at any or each of the HMDs 112A, 112B, at console 106, or at a storage system (not shown in FIG. 1A). Computing system 100A, e.g., HMD 112B, presents shared digital content to the added user 101B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                                                                                                                                                                                                                              /WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442